TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00349-CV



                                     Derrick Banks, Appellant

                                                   v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 221,819-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION



                Appellant Derrick Banks filed his notice of appeal on June 22, 2009. That same day,

we sent Banks notice that he was required to provide us with a docketing statement and the

$175.00 filing fee on or before July 02. He was also informed that he was required to make a written

request and arrangements to pay for the clerk’s record and, if necessary, the reporter’s record within

ten days from his receipt of our letter. On June 22, we received a copy of the trial court clerk’s letter

to Banks, informing him of the fee for the clerk’s record and stating that arrangements had not yet

been made to pay for the record. The clerk’s record was not filed as requested, and on July 16,

we sent Banks a letter reminding him that he was required to make arrangements for the record,

requiring him to make those arrangements and submit a status report on or before July 27,

and informing him that his appeal was subject to dismissal if he did not comply with our instructions.

To date, Banks has not responded to our communications, nor has the record been filed.
We therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: October 8, 2009




                                               2